DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Information Disclosure Statement

3.	The Information Disclosure Statements filed on July 21, 2021 and September 6, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 2, 4-8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (2010/0167082).
	With respect to claim 1, Oh discloses in paragraph 0010 security paper. Figure 2 illustrates a first paper layer 10 and a second paper layer 20. Paragraph 0035 discloses a sensing unit 30 disposed between the first paper layer and the second paper layer – also see figure 2. Lastly, figure 2 illustrates a plastic reinforcement layer disposed between the first paper layer and the second paper layer, and located at one side of the sensing unit – see paragraph 0045.
	With respect to claim 2, paragraph 0102 discloses the information security paper, further comprising a first protective layer 10a and a second protective layer 20a, wherein the sensing unit, the plastic reinforcement layer, the first paper layer, and the second paper layer are disposed between the first protective layer and the second protective layer.
	With respect to claim 4, paragraph 0101 discloses the information security paper, wherein each of a material of the first protective layer and a material of the second protective layer is at least one selected from the group consisting of polyvinyl alcohol.
	With respect to claims 5 and 6, paragraphs 0035-0037 disclose the information security paper, wherein the sensing unit includes at least one metal material, and the at least one metal material is an alloy and further teach wherein the sensing unit has a layered structure, and at least one type of metal particle, at least one type of metal fiber, or a combination thereof is dispersed in the layered structure.
	With respect to claim 7, paragraphs 0011 and 0004, the information security paper, wherein the sensing unit is an electronic tag, which includes an antenna structure and a chip coupled to the antenna structure (RF communication).
	With respect to claims 8 and 12, paragraph 0101, the information security paper, wherein a material of the plastic reinforcement layer is at least one selected from the group consisting of polyolefin, polyester, polyamide, and combinations thereof.
	With respect to claim 11, paragraph 0064 discloses the information security paper, wherein the first protective layer and the second protective layer are formed on the first paper layer and the second paper layer by gravure coating (gravure ink), respectively.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Schaede (2016/0200088).
	Oh’s teachings are discussed above. Oh however fails to specifically teach the thickness of the security papers and the layers within the paper.
	With respect to claims 3 and 9, Schaede teaches in paragraph 0037, the overall thickness of a security paper including the various layers within the paper.
	In view of Schaede’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to design Oh’s secure paper with the specifications set forth by Schaede. One would be motivated to have the thickness be what is disclosed by Schaede in order to keep the paper thin and what is typical for standard paper.
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Sakurai et al (6,687,997), hereinafter Sakurai.
	Oh’s teachings are discussed above. Oh however fails to specifically teach the size of the generated particles.
	With respect to claim 10, Sakurai teaches in the abstract using the test method for the measurement of particles generation from sheet materials determined by SEMI G67-0996 and having the particle and having lint-free paper. Also see column 2, lines 35-40.
	In view of Sakurai’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to limit the number of particles having a size greater than 0.3 μm. One would be motivated to have the quantity of particles result in dust or lint free paper.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Choi et al (2013/0264814) and Jung et al (2013/0221655).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
November 15, 2022